Citation Nr: 1620508	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  05-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for osteophytosis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1973 to March 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO granted service connection for osteophytosis of the lumbar spine and assigned an initial 40 percent rating.

In July 2007, the Veteran testified before a Veterans Law Judge (VLJ) at a video conference hearing.  In March 2015, the Veteran was informed that the VLJ who held the July 2007 hearing was no longer employed by the Board, and he was given an opportunity to appear at another hearing.  38 C.F.R. § 20.707 (2015).  The letter informed the Veteran that if no response was received in 30 days, the Board would assume he did not want another hearing.  The Veteran did not response to the letter; therefore, no further action concerning a Board hearing in necessary.

In September 2007, the Board denied the Veteran's claim for an initial rating in excess of 40 percent for osteophytosis of the lumbar spine.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  In April 2009, the Veteran's representative and VA General Counsel filed a joint motion for remand (JMR).  The Court granted the JMR in April 2009 and remanded the case to the Board for further action.  

The Board subsequently remanded the case, most recently in July 2014.  In April 2015, the Board again denied the Veteran's claim for an initial rating in excess of 40 percent for osteophytosis of the lumbar spine, as well as his claim for a TDIU.  The Veteran again appealed the Board's decision to the Court.  In October 2015, pursuant to a JMR, the Court vacated the April 2015 denial and remanded the claim for action consistent with the terms of the JMR.  The JMR determined that the Board failed ensure due process by failing to respond to the Veteran's attorney's request for records, including the August 2014 VA examination report and the October 2014 decision from the Director of Compensation Services report denying the Veteran an extra-schedular rating.  In the March 2016 appellate brief, the Veteran's attorney acknowledged that those records have now been received.

Finally, in March 2016 the Veteran's attorney submitted a January 2016 letter from the Veteran's treating physician.  This record has not been reviewed by the AOJ, and in the March 2016, the Veteran's attorney indicated that he did not waive AOJ consideration.  38 C.F.R. § 20.1304 (2015).  As the Veteran's claims are being remanded, the AOJ will have the opportunity to review these records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination to ascertain the current nature and severity of his service-connected osteophytosis of the lumbar spine.  In this regard, the Board notes that the Veteran's most recent VA examination was performed in August 2014.  However, in the March 2016 appellate brief, the Veteran's attorney indicated that the August 2014 VA examination report was not representative of the Veteran's current condition.  Specifically, the attorney argued that the examination failed to reflect consideration of the effects that the Veteran's pain had on his ability to work, including his ability to perform sedentary work.  The attorney also indicated that the Veteran's more recent VA treatment records reflected an inability to engage in all forms of employment, including sedentary employment.  Furthermore, the attorney submitted a January 2016 letter from the Veteran's treating physician, wherein she indicated that the Veteran's pain had increased in severity and his prescription for pain medication had recently doubled.  

In light of this, and the lack of additional medical evidence adequately addressing the level of impairment caused by his service-connected osteophytosis of the lumbar spine since his last examination, a remand is necessary in order to schedule him for a new examination. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  In this regard, treatment records dated through November 9, 2011, are associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertinent to the Veteran's claims, and associate them with the record.  Such records dated through November 9, 2011, have been associated with the Veteran's claims file.

2.  Afford the Veteran a VA examination in order to determine the current nature and severity of service-connected osteophytosis of the lumbar spine.  

The examiner is asked to describe any functional effects of the Veteran's lumbar spine and lower extremity radiculopathy disabilities.

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




